NUMBER 13-18-00013-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

MATTHEW PATRICK AGNEW,                                                  Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 36th District Court
                      of San Patricio County, Texas.


                                     ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      This cause is before the Court on the record and appellant’s amended brief.

Appellant’s court appointed appellate counsel filed an amended Anders brief with this

Court on September 10, 2018. See Anders v. California, 386 U.S. 738, 744 (1967).

Upon review of counsel’s Anders brief, we note the brief contains numerous formal and
substantive defects, the brief does not meet Anders requirements, and the case has not

been properly presented. See TEX. R. APP. P. 38.9. The brief here “does not refer us to

anything in this cold record which might arguably support the appeal; it does not discuss

any of the evidence adduced at trial; it does not supply us with ready references to the

record, nor does it supply us with any citation to legal authorities.” High v. State, 573
S.W.3d 807, 812 (Tex. Crim. App. 1978); see In re Schulman, 252 S.W.3d 403, 407 n.9

(Tex. Crim. App. 2008) (orig. proceeding). An Ander’s brief should present a thorough,

professional evaluation of the record showing why there are no arguable grounds for

advancing an appeal. See High, 573 S.W.3d at 812; Stafford v. State, 813 S.W.2d 503,

510 n.3 (Tex. Crim. App. 1991).

         Accordingly, under the authority of Texas Rule of Appellate Procedure 38.9(a) and

(b), we STRIKE appellant’s brief and ABATE this matter to allow counsel to redraw the

brief.   Appellant is hereby ORDERED to file an amended brief with this Court that

complies with the above rules within fifteen days from the date of this order.            In

accordance with Rule 38.1, the facts pertinent to the appeal and the issues and argument

presented in the brief must be clear and concise, and the brief must be supported by

record references.

         If counsel files an amended brief that fails to comply with this order of the Court,

the Texas Rules of Appellate Procedure, and the Anders guidelines, then the Court will

abate the appeal for appointment of new appellate counsel. See id. 38.9(a). We must

proceed as necessary to protect appellant’s rights on appeal and to obtain a satisfactory

submission of the case. This appeal will be reinstated upon the expiration of fifteen days


                                              2
from the date of this order, or the date that appellant’s amended brief is filed, whichever

occurs first.

       It is so ordered.

                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of June, 2019.




                                            3